Citation Nr: 1519529	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  11-07 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to October 1971.

This appeal arose before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the St. Paul, Minnesota Department of Veterans Affairs (VA), Regional Office (RO).

In August 2012, the Veteran testified before the undersigned at a personal hearing.  A transcript of this hearing has been included in the claims folder.

In September 2014, the issue of entitlement to service connection for bilateral hearing loss was remanded to the RO for additional evidentiary development.  A review of the record developed since this remand indicates that the instructions of that remand have been substantially complied with; therefore, adjudication of the issue on the merits may proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).  



FINDINGS OF FACT

The Veteran's bilateral hearing loss was not present in service, nor is it related to his period of service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309(a) (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent in October and November 2009.  This correspondence advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  It also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board notes that the Veteran was afforded a VA audiological examination in January 2010 with addendums provided in December 2010, January 2011 and April 2012; another VA examination was performed in October 2014.  See 38 C.F.R. § 3.159(c)(4).  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  These examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board also notes that the Veteran was not afforded VA examinations concerning his claim for service connection for prostate and brain cancer.  It is determined that examinations as to these claims are not necessary in order to decide the claims, particularly given the lack of evidence that either condition began in service and given that there is no evidence, as will be further explained below, that he was exposed to herbicides during his service.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted at the hearing by an accredited representative from Veterans of Foreign wars.  The undersigned explained the issues on appeal and sought testimony from the Veteran regarding the manifestations of his disabilities.  The undersigned also solicited information on the availability of any additional relevant evidence for development.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


Law and regulations

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2014).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2014).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for "other organic diseases of the nervous system," such as hearing loss, shall be granted although not otherwise established as having been incurred or aggravated by service if manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. § 3.309(a) (2014).

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2014). 

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385 , a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.

The Veteran has asserted that he has bilateral hearing loss as a result of exposure to acoustic trauma in service, namely the firing of 21 gun salutes during multiple funerals (he served as a Chaplain's Assistant).  

Initially, the Veteran does meet the requirement of the presence of a current disability.  The January 2010 VA examination clearly found a current hearing loss disability, pursuant to 38 C.F.R. § 3.385 (2014).  

The evidence of record includes his service treatment records, which noted no complaints of, treatment for, or diagnoses of a hearing loss.  A comparison between his entrance and separation audiological examinations notes some shift in hearing thresholds by his discharge from service.

The Veteran was afforded a VA audiology evaluation in January 2010, which was followed by addendums in December 2010, January 2011 and April 2012.  The examiner noted the shift but commented that it was not a significant shift.  Since it was deemed not to be a significant shift, it was opined that it was less likely than not that any current hearing loss was related to service.  The April 2012 addendum referred to the National Institute for Occupational Safety and Health study that defined a significant shift as a 15dB shift at any one frequency between 500 and 4000.  It also referred to studies that suggested that the processes involved in the recovery from acoustic trauma indicate delay of many years after the onset of noise-inducing trauma is extremely unlikely.  It was commented that the effects of noise trauma are most notable immediately after the acoustic trauma.  Therefore, it was deemed unlikely that the Veteran's hearing loss was attributable to service. 

In October 2014, a VA examiner reviewed the evidence of record in order to render an opinion as to the etiology of the Veteran's bilateral hearing loss.  After his review, the examiner opined that the Veteran's hearing was "LESS AS LIKELY AS NOT (less than 50/50 probability) caused by or a result of MILITARY NOISE EXPOSURE."  The examiner stated as follows:

Both the enlistment and separation Audiometry indicated normal hearing in both ears, and no shift in hearing for the worse at any frequency from 500 to 4000 Hz.  This evidences that the veteran suffered no permanent shift in hearing for the worse during the time of military service.

After consideration of this claim, there is no medically sound basis for attributing the hearing loss to a service injury.  There is no evidence on an injury, because there was no change in hearing sensitivity from enlistment to discharge.

Current VA guidelines state that there must be evidence indicating that a disability was incurred or aggravated in the line of duty.  Conceded exposure to acoustic trauma (e.g. MOS), is neither injury nor a disease, and is not sufficient to establish a line of injury or disease.  An Audiology exam must show that there was a line of duty hearing loss or significant threshold change consistent with injury or disease. (citation omitted).

In this veteran's case there is no evidence to show that any change in hearing was suffered.  An injury is not evidenced from the veteran's time of service, and cannot be assumed by this examiner.  

Threshold shift: The National Institute for Occupational Safety and Health (NIOSH) recommends that a significant threshold shift is defined as a 15 dB HL shift or more at any one frequency from 500 to 4000 Hz.  Both converted and non-converted threshold calibrations were considered as appropriate.

Central Office has made uniform standards for assessing disabilities of hearing and causation of this disabilities.  In Audiology, the in-service Audiograms and hearing thresholds from service serve as the criteria upon which we are bound to opine.  In this case, the veteran entered the service with normal hearing, exited the service with normal hearing, and his hearing did not shift or change for the worse  as a result of military noise exposure.  Those are the facts at hand, and the criteria that currently guide hearing loss disability opinions.

The examiner then made reference to the report of the Institute of Medicine that discounted the theory of a delayed onset for hearing loss.  It was then stated that 

This examiner must uphold the current VA Central Office criteria, which is governed by an Audiogram comparison of thresholds.  Thresholds are the GOLD STANDARD by which all hearing loss claims are opined and evaluated.  Without threshold data comparison, every single veteran who finished Basic Training in the military would be service connected for hearing loss.

When looking at the medical record of evidence from service, there is no basis upon which I can base a positive opinion.  The medical record affirms that the hearing did not change during service.....

The veteran was a heavy equipment operator in his civilian life after military service.  This has a high noise risk as well.  It is the more likely cause of the current hearing loss.

After a careful review of the evidence of record, it is found that entitlement to service connection for bilateral hearing loss is not warranted.  Initially, there is no doubt that the Veteran has a current hearing loss disability for VA purposes.  Therefore, the existence of a current disability has been established.  The Veteran was also exposed to acoustic trauma in service.  However, such exposure does not automatically warrant an award of service connection for hearing loss.  None of the VA examinations performed in this case have provided a positive opinion, that is, none of the examiners have related the current hearing loss disability to the Veteran's period of service.  In particular, the 2014 examiner, after an extensive and thorough review of the claims folder, to include the service treatment records, found that, given the lack of any shift of hearing thresholds in service, any currently diagnosed hearing loss was not likely to be related to the Veteran's remote period of service.  Moreover, it was noted that the Veteran had extensive noise exposure after service; he was noted to have been a heavy equipment operator.  The examiner opined that this acoustic trauma was the more likely cause of the Veteran's hearing loss disability.  Significantly, no hearing loss was complained of or identified until some 30 years following his separation of service.  Clearly, since it was not present to a compensable degree within one year of his separation from service, entitlement to service connection on a presumptive basis has not been established.  See 38 C.F.R. § 3.309(a).  The long period of silence in the record militates against the claims.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (It was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints.); see also Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can constitute negative evidence, which weighs against the claim).  The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the lapse of time from separation in 1971 and the diagnosis of a hearing loss disability some 30 years discharge weighs against the Veteran's claim.

The Veteran's statements as to the cause of his hearing loss are not probative.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether his hearing loss disability can be etiologically linked to his period of service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


